NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-11502

                   COMMONWEALTH    vs.   WILLIAM DUNN.



            Norfolk.       May 5, 2017. - October 12, 2017.

   Present:    Gants, C.J., Lenk, Hines, Gaziano, & Cypher, JJ.1


Homicide. Armed Assault with Intent to Murder. Insanity.
     Evidence, Insanity, Expert opinion, Credibility of witness.
     Witness, Expert, Credibility. Practice, Criminal, Capital
     case, Mistrial, Verdict, Instructions to jury.



     Indictments found and returned in the Superior Court
Department on January 15, 2008.

     The cases were tried before Kenneth J. Fishman, J.


     Alan Jay Black for the defendant.
     Tracey A. Cusick, Assistant District Attorney, for the
Commonwealth.


     GANTS, C.J.       On November 2, 2007, the defendant struck

Robert Moore multiple times with a baseball bat in the basement

of Moore's home, killing him, and then attacked his daughter-in-

law, Nancy Moore, with the baseball bat and a shod foot when she

     1
       Justice Hines participated in the deliberation on this
case prior to her retirement.
                                                                      2


went downstairs to look for him, nearly killing her.    A Superior

Court jury convicted the defendant of murder in the first degree

on the theory of extreme atrocity or cruelty for his killing of

Robert,2 and of various indictments for his brutal attack of

Nancy, including armed assault with the intent to murder.3     The

issue at trial was not whether the defendant committed these

acts; his attorney admitted that he did so in his opening

statement.   The issue was whether the Commonwealth proved beyond

a reasonable doubt that he was criminally responsible for his

actions.

     The defendant presents five claims on appeal:     (1) that the

trial judge abused his discretion in denying a motion for a

mistrial after the Commonwealth's expert witness commented on

the credibility of the defendant or the defendant's expert

witness; (2) that the conviction of armed assault with the

intent to murder should be reduced to assault with the intent to

murder because that is how the verdict slip characterized the

indictment; (3) that the judge's instruction to the jury

describing what would happen if the jury found the defendant not

guilty by reason of lack of criminal responsibility created a

     2
       We refer to each member of the Moore family by his or her
first name to avoid confusion.
     3
       The defendant also was found guilty on indictments
charging mayhem, assault with intent to maim, assault and
battery with a dangerous weapon, and assault and battery causing
serious bodily injury.
                                                                     3


substantial likelihood of a miscarriage of justice; (4) that the

absence of a jury instruction regarding the effects of drugs on

the defendant's criminal responsibility created a substantial

likelihood of a miscarriage of justice; and (5) that we should

exercise our authority under G. L. c. 278, § 33E, to grant the

defendant a new trial or reduce his conviction of murder in the

first degree to murder in the second degree or manslaughter

because the verdict was not consonant with justice.     We affirm

the defendant's convictions and conclude that the defendant is

not entitled to relief under G. L. c. 278, § 33E.

    Background.    Because the defendant contends that the murder

verdict was not consonant with justice, we describe the evidence

at trial in some detail, focusing on the evidence regarding the

defendant's criminal responsibility.

    1.     Evidence of the crime.   The defendant worked as a

foreman at a small irrigation company that installs landscape

irrigation systems for homes and small commercial properties.

As foreman, his job was to design the irrigation system to be

installed at the customer's property and to install it.     On the

morning of the events at issue, the defendant was the foreman

for the installation of an irrigation system at Robert's home in

Needham.   The defendant arrived early to design the installation

and later was joined by a fellow employee, Steven Erickson, who

assisted the defendant with the installation, which involved
                                                                     4


laying the piping for the system and installing heads, valves, a

control clock, and a timer.   When Erickson arrived, driving the

company's truck, the defendant was planting fluorescent flags in

the backyard to "stake out" the irrigation system.    Erickson

testified that there was nothing unusual about his conversation

with the defendant that morning.     When the defendant and

Erickson took a break, Robert came to the back yard to bring

them cookies and milk.   Moore's grandson, James, was also there,

painting the side of the house.

    Around mid-morning, Michael White, the coowner of the

irrigation company, came to the site to check on the progress of

the installation.   The defendant and Erickson had completed

about eighty per cent of the job by the time White arrived.

White testified that the defendant "appeared fine" and was not

acting bizarrely or unusually.     White also said that Robert was

joking with the men about how he should have just painted his

lawn green.   White did not stay long and left sometime between

11 and 11:30 A.M.

    One of the final remaining tasks was the installation of

the irrigation system's control clock and timer inside the home.

Erickson usually installed the device, but on this occasion the

defendant wanted to perform the job.    Robert opened the bulkhead

door to the cellar so that the defendant could enter the home

and install the control clock and timer.     The installation
                                                                   5


usually took around fifteen minutes, but Erickson noted that it

seemed to be taking the defendant "quite a while" to install the

control clock, so he knocked on the bulkhead door.     The

defendant answered but did not open the door.

     At 11:23 A.M., Robert telephoned his son from his home

number in the kitchen and asked for the name of the "head guy"

of the irrigation company.    Robert's son had recommended the

company to his father, but he could not recall the name of the

owner when speaking with his father that morning.     A person

speaking from the kitchen on the first floor could be heard by a

person in the basement, but there was no evidence confirming

that the defendant heard what Robert had said in this telephone

call.    A digital forensics State police officer testified that

between 11:30 and 11:45 A.M., Robert's computer was used to

perform search inquiries for different irrigation and lawn care

Web sites.4

     At around noon, Erickson asked James to open the bulkhead

door to see why the defendant was taking so long to install the

control clock and timer.     James jogged through the house and

into the cellar, where he passed the defendant, unlocked the

     4
       The defendant's close friend, Sean Clancy, did some work
as a subcontractor for the irrigation company that employed the
defendant. In the spring or fall of 2007, the defendant was
very angry that Clancy had spoken directly with Michael White,
one of the coowners, rather than use the defendant as the
intermediary. Clancy testified that the defendant "just did not
want me to talk to Mike White."
                                                                     6


bulkhead door, and continued outside; James did not see any

blood in the cellar.    The defendant followed James outside.

James described the defendant as "kind of irritated or agitated"

after he came out of the cellar.   The defendant twice walked

directly under the ladder James was working on, and asked,

"Where is the old man?"    James replied that he did not know.

       Erickson said the defendant "looked normal" when he emerged

from the cellar, but that he was "definitely sweating" and was

"shoving rubber gloves down his pants"; the installation of the

control clock and timer did not require the wearing of gloves.

Erickson asked the defendant what he wanted for lunch, and

Erickson left to travel to Dedham to purchase lunch.

       Nancy, James's mother, arrived at the home at around 12:30

P.M.   She asked James whether he had seen his grandfather, and

he said, "No."   Nancy looked through the home and noticed that

the basement door was open.    She walked down the stairs to the

cellar and saw the defendant, who asked her if he could use the

bathroom.    When she turned to go back up the stairs to show him

one, the defendant grabbed her with an arm around her neck and

started punching her continuously in the head.   Nancy "tried to

fight" and remembered "twisting around and just trying to fight,

and . . . yelling."    The last thing she remembered before losing

consciousness was seeing the defendant "stomping on [her] face."
                                                                      7


    James finished painting, put away his supplies, and went

into the home to wash up.   While he was washing his hands, he

heard a moaning sound coming from the basement.    When he reached

the bottom of the stairs, he saw his mother lying face down,

near a "bloody baseball bat," with so much blood in her hair and

face that he did not recognize her.    He then saw his grandfather

on the floor in the utility room of the basement, with a large

open gash in his skull, lying in a pool of blood; a mop was in

the pool of blood.   James, fearing for his life, grabbed the

baseball bat, ran out of the house, and asked two women walking

on the street to "call 911."   The defendant was standing in

front of the house and asked James, "What do you want to call

911 for?   We didn't do nothing."   The defendant "took off" as

James tried to speak to the two women who were telephoning 911.

One of the two women described the defendant's appearance as

"very, very red and sweaty"; the other testified that the

defendant looked "really dazed and confused."     Both of the women

said that, after the defendant looked toward them, he ran away

from the house, and they did not see him again.

    The State police canine unit responded to the emergency

call at approximately 1 P.M., and quickly launched a search of

the surrounding area.   At approximately 3:45 P.M., while

searching through a marshy area near Route 128 and the commuter

railroad, a State trooper came upon the defendant, who was
                                                                     8


"[lying] in a depression in the ground" and had "pulled

vegetation over himself so that he was partially obscured from

view."   The defendant stood up as the trooper approached and,

ignoring the trooper's commands, began to struggle with the

canine, who had bitten him on the arm.     The defendant soon

surrendered and was placed under arrest.

    As the defendant was being transported to the police

station, helicopters hovered above, and the defendant asked, "Is

this all over the news?"    A different officer testified that he

overheard the defendant telling his wife on the telephone at the

police station, "I'm in a heap of trouble here.     This is

important."

    At the police station, the defendant waived his Miranda

rights and agreed to speak with the police in a video-recorded

interview.    He told the police that he "just blacked out," and

had no recollection of the incident, or of entering or leaving

the house.

    Nancy's injuries were severe.     She suffered a subgaleal

hematoma and a "blowout fracture" to the orbital bone around her

right eye.    According to the radiologist who treated her, these

injuries were consistent with being stomped in the face or

struck by a bat.    Weeks after the attack, Nancy suffered an

acute stroke related to her injuries.    At the time of trial, she
                                                                    9


continued to suffer memory loss and paralysis on the side of her

face.

    A medical examiner concluded that Robert died as a result

of blunt force trauma to the head, consistent with being struck

by a blunt object; the pathologist said she had never seen such

injuries caused by hands alone.   Robert also suffered several

broken ribs as well as bruising and abrasions on his arms and

legs.   The pathologist opined that Robert did not suffer an

"instant death," and that "the actual physiologic cause" of

death was "just a culmination of all the trauma that his head

received."

    There was compelling evidence that the defendant had tried

to clean the cellar after killing Robert.   A sweatshirt, paper

towels with red-brown stains, and Robert's eyeglasses were found

in a cardboard box in the basement.   Two mops with red-brown

stains were near his body.   Testing that could reveal the

presence of blood stains that cannot be seen by the human eye

showed "transfer stains" on the floor and in the sink,

indicating that blood had once been on those surfaces and that

efforts had been made to remove them by cleaning.   The defendant

apparently had cleaned up the blood on the floor so well that

James did not see any blood when he jogged past to open the

bulkhead door.   One rubber glove that belonged to the Moore

family and had been in the basement was later found in the
                                                                   10


company truck that Erickson had brought to the home; Robert's

deoxyribonucleic acid (DNA) was found on the glove.5     Testing

revealed the presence of blood in the defendant's vehicle, which

remained parked outside the home.    The keys to his vehicle and a

drill he used to install the control clock and timer were never

found.

     2.    Evidence regarding criminal responsibility.   It was

undisputed at trial that the defendant was for many years a

hardworking man, a good husband, and a devoted father to his

three sons, especially his oldest son, who is autistic.

     When the defendant was fourteen, his sister, who suffered

from schizophrenia, committed suicide by lighting herself on

fire.6    The defendant since childhood has had a seizure disorder,

which he managed with medication.

     In 2001, while an irrigation business that the defendant

had started after leaving White's irrigation company (and which

later failed) was facing significant financial difficulties, he

began seeing a therapist, who prescribed him Klonopin to treat

his anxiety.    His financial troubles did not end when the

defendant returned to work at White's irrigation company.     At

the time of the incidents on November 2, 2007, a lien had been

     5
       The other glove of the pair was missing from the basement
and was never found.
     6
       No expert at trial offered the opinion that the defendant
suffered from schizophrenia.
                                                                    11


placed on his home for failure to repay a loan and, as testified

to by his wife, the family was living "week to week."

    The first indication of possible mental illness occurred at

a Christmas dinner in 2006 with the defendant's extended family

at his sister's house, when the defendant became so upset about

a comment directed at his older son that he abruptly ordered his

family to walk out of the dinner.

    His mental health problems became more apparent in the

spring of 2007.   He told his close friend, Sean Clancy, that he

had discovered "insider trading" on the Internet, and that there

were two stock brokers who were aware that the defendant had

uncovered their scheme, who "kn[e]w everything about" the

defendant, and who "were [not] fooling around."     He told his

wife that he had stumbled on a Web site he was not supposed to

have found, and that people were "after him."   He said that

these people were trying to kill him, and that they would also

kill his wife and their children.    The defendant discussed his

fears about these people with Clancy "every day."    At one point,

Clancy discovered that the defendant had disassembled his entire

home computer.    When Clancy asked why, the defendant responded,

"I've got to find out where they're getting in."     His wife

testified that the defendant thought he saw messages flashing

across the screen of their television and on a bumper sticker on

a vehicle that he saw on the highway.
                                                                    12


    On a few occasions in 2007, the defendant told his wife

that people were following him.    One morning in July, 2007, the

defendant was sitting with Clancy in Clancy's truck drinking

coffee when a vehicle approached, and the defendant suddenly

crouched down to the floor of the truck and began screaming at

Clancy to drive away.   As the vehicle came close, Clancy

realized the driver was an older woman, but the defendant had

covered his face with his hands and then quickly left the truck.

When Clancy tried to ask the defendant about the incident, he

did not want to talk about it.

    The defendant was hospitalized after an incident that

occurred at the end of August, 2007.     The defendant had come

home from work "very anxious and scared," and insisted that

someone had been following him.    When his son showed them a

digital video disc (DVD) he had received from a neighbor about

the Middle East, the defendant was convinced that the DVD

contained a secret message.    When his wife tried to explain to

him that he was not making any sense, he slapped her (which he

had never done before), pushed her to the ground, and begged her

to please listen to him, saying that the family had to watch the

DVD or they would be killed.     He said that nobody could leave

the house or use the telephone or Internet.     She managed to calm

him down by agreeing to watch the DVD, and then she ran out of

the house and telephoned 911 from a neighbor's home.
                                                                   13


    Paramedics arrived and transported the defendant to Norwood

Hospital, but he walked away from the hospital and could not be

found.   At 5 A.M. the next morning, Norwood police found him in

a cemetery.   He was holding a rock in his hand and talking about

plutonium that he claimed was buried in the cemetery and the

dangers arising from the September 11, 2001, attack.   He was

transferred to the secure psychiatric ward at Newton-Wellesley

Hospital, where he was given a diagnosis of psychotic disorder

not otherwise specified.   He spent five days in the ward, where

he was prescribed an antipsychotic medication, in addition to

Klonopin.   He was released from the hospital on September 5 and

began receiving treatment from clinicians at Riverside Community

Health Center.   As he adjusted to the new medication, his wife

described him as "very foggy all the time . . . and almost

childlike in a way."   He returned to work approximately two

weeks after leaving the hospital.

    The defendant was hospitalized a second time after an

incident that occurred in mid-October, 2007.   He had not slept

for twenty-four hours, so his wife went to check on him in the

middle of the night.   She found him in the kitchen, having

removed all of their knives and laid them on the counter.     While

she was on the telephone with the defendant's doctor, the

defendant told her, "I took a fist full of pills."   She checked
                                                                    14


his bottle of Klonopin and discovered that approximately thirty

pills were missing.   She took him to Norwood Hospital.7

     At the hospital, the defendant told the doctors that he was

doing well, but was drinking fourteen cups of coffee per day.

The doctor who examined him noted in his report that the

defendant's thought process was coherent with "[n]o looseness of

association or flights of ideas."   The doctor's report stated

"the patient believably denied any suicidal thoughts . . . the

patient's thought content did not indicate any delusions,

paranoia, or hallucinations," and the defendant was "very clear"

in explaining that taking the pills was a "poor judgment call."

The doctor noted that the defendant's wife did not feel he

needed to be hospitalized and was not concerned about his safety

at home.   The doctor recommended he decrease his coffee intake

in order to improve his sleep and prescribed him an

antidepressant that is particularly helpful for sleep.     He was

released from Norwood Hospital on October 21.   The defendant

returned to work the next week.

     The defendant's mental condition appeared to stabilize

after his release from his second hospitalization.    On the

weekend of October 27-28, the defendant and his wife took a trip

to Providence, Rhode Island, for her birthday, and "he seemed

     7
       The medical records reflect the defendant's apparent
overdose of Klonopin medication but make no mention of the
removal of the knives onto the kitchen counter.
                                                                    15


happier" and was not paranoid.    On November 1, the day before

the incident, the defendant worked the entire day with White,

doing winterizations.   White testified that the defendant bought

him lunch and was "in a good mood."    White discussed with him

the possibility of the defendant taking over White's irrigation

business after White retired.    The defendant saw his therapist

that day at Riverside Community Health Center, who reported that

the defendant said he was "feeling much better and sleeping

better" and seemed "much calmer and relaxed [and h]e is

beginning to open up more and talk about himself."

    The defense presented two expert witnesses who offered

testimony regarding the defendant's mental health.    Dr. Charles

Carroll, director of forensic services at Bridgewater State

Hospital (Bridgewater), opined that the defendant "has a major

mental illness" and that "the central feature of his major

mental illness is thinking that is not based in reality."     Dr.

Carroll, however, spoke on the basis of his interactions with

the defendant at Bridgewater, and did not complete a criminal

responsibility evaluation because the defendant declined to

participate in an evaluation.    Dr. Carroll's assessment was that

the defendant was not "forthcoming" because of "non-reality-

based ideas, psychotic ideas that he had, that his family was in

danger and that if he talked about the things that were on his

mind that this would put his family in further danger, and he
                                                                       16


was protecting his family by not talking."   In Dr. Carroll's

opinion, it was unlikely that the defendant actually blacked out

and did not remember what occurred on the day of the incident.

    Dr. Keith Ablow opined that the defendant was suffering

"with both major depression and with psychotic disorder not

otherwise specified" on the day of the alleged crimes.     He

offered the opinion that the defendant could not distinguish

right from wrong that day or conform his behavior to the

requirements of the law.   In contrast with Dr. Carroll, Dr.

Ablow's opinion was based in part on what the defendant told him

about the defendant's thinking on the day of the killing:       that

he recalled that Robert mentioned having retired from working

for International Business Machines (IBM), that there was a

terrible conflict between IBM and Hewlett-Packard Corporation,

and that, as described in Dr. Ablow's notes, "Hewlett-Packard

might be empowered as a corporation and that could change the

balance of power in the world."

    The Commonwealth offered the expert testimony of Dr. Alison

Fife in rebuttal.   Dr. Fife opined that the defendant had the

capacity both to appreciate the wrongfulness of his conduct and

to conform his conduct to the law on the day of the alleged

crimes.   Although Dr. Fife agreed with Dr. Ablow's diagnosis

that the defendant suffered from psychotic disorder not

otherwise specified, she emphasized that "there are very
                                                                    17


effective treatments for psychosis today" and a person with such

disorders can exhibit free will.   Her conclusion was that the

defendant's psychosis had been well treated with medication

after his second hospitalization, that he showed no signs of

psychosis or delusions on the day of the killing, and that it

was not possible that he somehow "snap[ped] into" a delusional

psychosis when he entered the cellar of the victim's home.     In

reaching her opinion, she weighed heavily the therapist's

assessment of the defendant during his visit on the day before

the killing and the defendant's "level of organization" on the

day of the killing, declaring that she knew from her experience

that an individual actively suffering from psychosis "would not

have been able to carry out those usual activities in that

organized a fashion."   She also found significant the

defendant's efforts to clean up the scene of the killing and to

hide the victim in the utility room in the basement which, along

with his attempted flight from the scene, suggested that the

defendant appreciated the wrongfulness of what he had done and

was capable of conforming his conduct to the law.   In addition,

she found significant that he said nothing to the police about

any delusions or the conspiracy he believed he was thwarting and

instead told the police that he had "blacked out" and had no

memory of the events, which she described as "a convenient and
                                                                   18


often-repeated excuse for behavior" in the absence of a

psychosis.

    Discussion.     1.   Dr. Fife's testimony regarding

fabrication.    When asked whether her opinion was affected by the

defendant's statements to Dr. Ablow that Robert's prior

affiliation with IBM triggered the attack, Dr. Fife answered,

"They don't necessarily affect it other than I think that

they're fabricated."     After the defendant objected, the judge

asked Dr. Fife to clarify whether she meant that the defendant's

statements were fabricated or that Dr. Ablow's report was

fabricated.    When she answered, "I'm not sure," the judge

instructed the jury to "disregard the last response."     The

prosecutor then reframed the question, and asked Dr. Fife to

assume that the statements were made by the defendant to Dr.

Ablow.   After the judge denied the defendant's objection to the

question, Dr. Fife answered that she considered the statements

in "that they were so far afield from anything that I had heard

from the defendant."     The judge, on hearing this answer, sua

sponte sustained the earlier objection and told the jury to

disregard the response.     The defendant later moved for a

mistrial, contending that Dr. Fife had deliberately "directly

commented" on Dr. Ablow's credibility.    The judge denied the

motion but immediately instructed the jury that they "are to

disregard any testimony about the fabrication of statements" and
                                                                  19


"may not consider any comments on the credibility of any other

witness in this case," adding that the evaluation of witness

credibility "will be ultimately your determination."

    The defendant claims that the judge abused his discretion

in not granting a mistrial.   He did not.   The judge multiple

times told the jury to disregard Dr. Fife's answers to these

questions, and we presume that the jury complied with his

direction.   See Commonwealth v. Alcantara, 471 Mass. 550, 556

(2015), quoting Commonwealth v. Watkins, 425 Mass. 830, 840

(1997).   The judge at sidebar said that he recognized that Dr.

Fife was unwilling to accept the prosecutor's assumption that

the defendant made these statements, either because she did not

believe they were made or did not believe they were true, and he

was going to cut off any further questions from the prosecutor

on this subject to avoid the risk that Dr. Fife would tell the

jury what the defendant had said to her regarding his commission

of the offense.   See G. L. c. 233, § 23B (in criminal trial, "no

statement made by a defendant therein subjected to psychiatric

examination pursuant to [G. L. c. 123, §§ 15 or 16,] for the

purposes of such examination or treatment shall be admissible in

evidence against him on any issue other than that of his mental

condition, nor shall it be admissible in evidence against him on

that issue if such statement constitutes a confession of guilt

of the crime charged"); Blaisdell v. Commonwealth, 372 Mass.
                                                                  20


753, 763 (1977) (construing word "confession" in G. L. c. 233,

§ 23B, "to include inculpatory statements constituting

admissions short of a full acknowledgement of guilt").     The

judge ably addressed this dilemma and avoided undue prejudice

through his rulings and prompt instructions to the jury.     He

acted well within his discretion in denying the defendant's

motion for a mistrial.

    2.    The verdict slip error characterizing the armed assault

with intent to murder indictment as assault with intent to

murder.   The indictment charging the defendant with armed

assault with the intent to murder was attached to the verdict

slip, but the verdict itself asked the jury to find the

defendant not guilty, not guilty by reason of lack of criminal

responsibility, or guilty of "assault with intent to murder."

After the jury returned their verdicts, the judge noted the

error in the verdict slip and asked the defendant if he wished

to object to the verdict on that indictment.    Defense counsel

said he would like to take some time to think about it and,

after a recess, moved to vacate the conviction because the

verdict slip was missing the word "armed."     The judge denied the

motion, concluding that the error was akin to a "scrivener's

error."   He noted that the jury were instructed only as to armed

assault with the intent to murder and that, when he went over
                                                                    21


the verdict slip with them, he described the charge as armed

assault with the intent to murder.

    The judge did not err in denying the motion.     We recognize

that the long-standing general rule of law is that "[t]he only

verdict which can be received and regarded, as a complete and

valid verdict of a jury, upon which a judgment can be rendered,

is an open and public verdict, given in and assented to, in open

court, as the unanimous act of the jury, and affirmed and

entered of record, in the presence and under the sanction of the

court."   Commonwealth v. Harris, 23 Mass. App. Ct. 687, 692

(1987), quoting Lawrence v. Stearns, 11 Pick. 501, 502 (1831).

The strict application of this general rule is "a safeguard

against mistakes, and to assure that the public has confidence

in the administration of justice, . . . on occasion with the

effect of defeating a jury's probable intent."    Commonwealth v.

Andino, 34 Mass. App. Ct. 423, 426 (1993).    We also recognize

that in similar circumstances the Appeals Court in Harris, supra

at 689-693, held that the spoken verdict of assault with the

intent to murder must stand even though the indictment charged

armed assault with the intent to murder, the judge instructed

only as to armed assault with the intent to murder, and the jury

found the defendant guilty of a separate indictment of assault

and battery by means of a dangerous weapon.
                                                                     22


    But the general rule is not without exception.      See

Commonwealth v. McCarthy, 37 Mass. App. Ct. 113, 117 (1994)

("This general rule has been applied strictly, but not without

limit"); Andino, 34 Mass. App. Ct. at 426 ("[s]ome limits" to

general rule "have been recognized").     In Harris, 23 Mass. App.

Ct. at 693 n.9, where the general rule was applied, the Appeals

Court declared that the jury's spoken verdict may not have been

a mistake because "[i]t was open to the jury to find that the

defendant had committed an unarmed assault on the victim

immediately prior to the armed assault relied on by the

prosecution to support the indictment."    In contrast, where it

is certain that the jury intended to convict on the greater

charge and where the evidence would not permit a guilty verdict

on the lesser charge, the conviction of the greater offense has

been allowed to stand despite the erroneous description of the

charge in taking the verdict.   See McCarthy, supra at 118.

    Here, we have no doubt that the jury intended to convict

the defendant of armed assault with the intent to murder rather

than the lesser included offense of assault with the intent to

murder.   The judge provided careful jury instructions, both

orally and in writing, that made clear that the jury needed to

find that the defendant was armed in order to convict on this

indictment.   The judge did not provide the jury with a lesser

included offense instruction, no doubt because the evidence did
                                                                    23


not reasonably permit such an instruction; given Nancy's

injuries, the jury could not reasonably have found the defendant

guilty of assault with the intent to murder if the jury had not

also found that the defendant was armed with a baseball bat or a

shod foot.    The jury clearly found that the defendant was armed

because they convicted the defendant of assault and battery with

a dangerous weapon.    If there were any reasonable possibility

that the jury intended the lesser verdict, we would give the

defendant the benefit of the lesser conviction.    But there is no

such reasonable possibility here.

     3.    The jury instruction explaining what happens if the

jury were to find the defendant not guilty by reason of lack of

criminal responsibility.    In his final instructions to the jury,

the judge explained to the jury "what happens to a defendant if

he is found not guilty by reason of lack of criminal

responsibility."8    The defendant made no objection to this


     8
         The judge's instruction is set forth below:

          "I'm now going to instruct you on the consequences of
     a verdict of not guilty by reason of lack of criminal
     responsibility. As I previously instructed, your decision
     should be based solely on the evidence and the law of this
     case without regard to the possible consequences of the
     verdicts. You may not consider something -- you may not
     consider sentencing or punishment in reaching your
     verdicts. However, I am going to tell you what happens to
     a defendant if he is found not guilty by reason of lack of
     criminal responsibility. The Court may order the defendant
     to be hospitalized at a mental facility for a period of
     [forty] days for observations and examination. During this
                                                                  24


instruction.   On appeal, however, he claims that the judge erred

in not making it more clear to the jury that, if they found the

defendant not guilty by reason of lack of criminal

responsibility, the defendant could be committed for the rest of

his life, and this error created a substantial likelihood of a

miscarriage of justice.

    In Commonwealth v. Chappell, 473 Mass. 191, 205 (2015), we

determined that the model jury instruction about the

consequences of a verdict of not guilty by reason of lack of

criminal responsibility, which was derived from Commonwealth v.



    observation period or within [sixty] days after a verdict
    of not guilty by reason of lack of criminal responsibility,
    the District Attorney or other appropriate authorities may
    petition the Court to commit the defendant to a mental
    health facility or to Bridgewater State Hospital.

         "If the Court then concludes that the defendant is
    mentally ill and that his discharge would create a
    substantial likelihood of serious harm to himself or
    others, the Court may grant the petition and commit him to
    a proper mental health . . . facility or to Bridgewater
    State Hospital for six months. Periodically the Court
    reviews the orders of commitment. If the person is still
    suffering from a mental illness or defect and is still
    dangerous, he is kept in that facility and depending on his
    condition, the type of facility is considered.

         "If the person is no longer mentally ill and can
    resume mental life -- excuse me -- and can resume a normal
    life, he is later discharged. The District Attorney must
    be notified of any hearing concerning whether the person
    may be released, and the District Attorney may be heard at
    any such hearing. However, the final decision on whether
    to recommit or release the person is always made by the
    judge. This is what happens if you find the defendant not
    guilty by reason of lack of criminal responsibility."
                                                                   25


Mutina, 366 Mass. 810, 823 & n.12 (1975) (Mutina instruction),

should be modified to inform the jury, "There is no limit to the

number of such renewed orders of commitments as long as the

defendant continues to be mentally ill and dangerous; if these

conditions do continue, the defendant may remain committed for

the duration of his [or her] life."   Chappell, supra at 205-206,

209 (Appendix).   We declared that this addition to the Mutina

instruction would better explain to the jury "what protection

they and their fellow citizens will have if they conscientiously

apply the law to the evidence and arrive at a verdict of not

guilty by reason of [lack of criminal responsibility]."     Id. at

206, quoting Mutina, supra at 821-822.   The defendant

essentially claims that the judge erred in giving the Mutina

instruction rather than the Chappell instruction.

     In Chappell, 473 Mass. at 205, although we provided a

provisional jury instruction to be given in the future, we

concluded that the judge did not err in giving the Mutina

instruction.   The trial in this case occurred four years before

our opinion in Chappell.   The judge here, like the judge in

Chappell, did not err in giving the Mutina instruction that, at

the time of trial, was the governing model jury instruction.

     4.   Absence of a jury instruction regarding the effects of

drugs on the defendant's criminal responsibility.   In

Commonwealth v. DiPadova, 460 Mass. 424, 435 (2011), issued two
                                                                    26


months before the trial in this case, we declared that, where

the defendant's criminal responsibility was at issue and where

there was evidence that the defendant had used drugs prior to

the murder, "the defendant was entitled to an instruction

informing the jury that, if his mental illness alone had caused

him to lack criminal responsibility at the time of the murder,

any drug use that increased or aggravated his condition did not

negate his lack of criminal responsibility."    The defendant did

not request such an instruction or object to its omission.     On

appeal, however, he claims that the absence of such an

instruction created a substantial likelihood of a miscarriage of

justice.

    We conclude that the judge did not err in omitting this

instruction.   There was no evidence at trial that the drugs

prescribed to manage his mental illness "increased or aggravated

his mental illness."   In the absence of such evidence, the

defendant was not entitled to this instruction.

    5.     Review under G. L. c. 278, § 33E.   Where a verdict of

murder in the first degree is contrary to law or the weight of

the evidence, or where it is otherwise not "consonant with

justice," we have the authority under G. L. c. 278, § 33E, to

order a new trial or to direct the entry of a lesser degree of

guilt.   See, e.g., Commonwealth v. Gould, 380 Mass. 672, 680

(1980), quoting Commonwealth v. Davis, 380 Mass. 1, 15 n.20
                                                                    27


(1980).    The defendant contends that we should exercise that

authority in this case primarily because "[i]t is clear that the

only motive for the killing is psychotic and paranoid delusions

and ideations produced by the defendant's [documented] mental

illness."    We recognize the profoundly perplexing nature of this

killing:    a defendant whose psychosis with paranoid delusions

appeared to be successfully managed by medication and who

appeared to be able to function normally in accomplishing the

complex task of designing and installing an irrigation system

suddenly bludgeoned to death an elderly customer with a baseball

bat in what appears to be an inexplicable rage.    But "the power

of this court under § 33E is to be exercised with restraint,"

Gould, supra, and this case calls for such restraint because,

after carefully reviewing the record in this case, we conclude

that the verdict is not contrary to the weight of the evidence

or otherwise not consonant with justice.

    The jury were entitled to credit Dr. Fife's expert opinion

that the defendant had the capacity to appreciate the

wrongfulness of his conduct, and there was compelling evidence

in support of that opinion.    He took great care to clean up the

scene of the crime after the killing and to move Robert's body

to the utility closet; he assaulted and intended to kill Nancy

when he thought that she would discover the crime; and he
                                                                    28


immediately fled the scene in an attempt to avoid apprehension

when he realized that James had found Nancy in the basement.

    The jury were also entitled to credit Dr. Fife's expert

opinion that, despite the defendant's mental illness, he was

capable of conforming his conduct to the law when he committed

these brutal crimes, and there was substantial evidence in

support of that opinion.    With the medication he was prescribed,

he appeared to be fully functional during the weekend before the

killing (when he traveled to Providence with his wife), on the

day before the killing (when he spent the day working with his

boss and saw his therapist), and on the day of the killing (when

he designed and installed an irrigation system).    The jury

reasonably could credit Dr. Fife's testimony that a person would

not have this degree of functionality and then suddenly "snap

into" a delusional psychosis when he went into the cellar to

install the control clock and timer.    We cannot be certain what

triggered the defendant's rage, but the Commonwealth need not

establish the defendant's motive for the killing.    There was

good reason to discredit the defendant's explanation for his

conduct that he gave to Dr. Ablow, and the jury reasonably could

have rejected Dr. Ablow's opinion to the extent it rested on

this explanation.

    Conclusion.     We affirm the judgments of conviction and

decline to exercise our authority under G. L. c. 278, § 33E, to
                                                                 29


order a new trial or to reduce the conviction of murder in the

first degree.

                                   So ordered.